Case 18-15841-ref     Doc 39-4 Filed 04/18/19 Entered 04/18/19 15:45:48                Desc
                         Certificate of Service Page 1 of 4




Lau & Associates, P.C.
Shawn J. Lau, Esq. ID No. 56071
4228 St. Lawrence Avenue
Reading, PA 19606
610-370-2000 Phone
610-370-0700 Fax
Shawn_lau@msn.com
Attorney for Debtor

              THE UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                            BANKRUPTCY NO. 18-15841
 GARY D. REESER
 aka GARY D. REESER, JR., aka GARY CHAPTER NO. 13
 DAVID REESER, JR., aka GARY
 REESER
                    DEBTOR

                                CERTIFICATE OF SERVICE

        I, Shawn J. Lau, Esquire of Lau & Associates, P.C., do hereby certify that I served a
true and correct copy of the Notice and Application for Compensation and Reimbursement of
Expenses, and Order via electronic means and/or first class mail on this 18th day of April,
2019 upon the following parties:

Chapter 13 Trustee
Scott F. Waterman
2901 St. Lawrence Avenue
Reading, PA 19606

US Trustee
Office of the US Trustee
833 Chestnut Street
Suite 500
Philadelphia, PA 19107

Pacific Union Financial, LLC
c/o Kevin G. McDonald
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106

Nationstar Mortgage LLC D/B/A/ Mr. Cooper
Kevin S. Frankel
Shapiro & DeNardo, LLC
3600 Horizon Drive, Suite 150
King of Prussia, PA 19406
Case 18-15841-ref      Doc 39-4 Filed 04/18/19 Entered 04/18/19 15:45:48                   Desc
                          Certificate of Service Page 2 of 4



Nationstar Mortgage LLV D/B/A Mr. Cooper
Kevin G. McDonald
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106

Gary D. Reeser
1514 Green Hills Road
Birdsboro, PA 19508

In addition, a copy of the Notice of Application for Compensation and Reimbursement of
Expenses was served on the attached list via first class mail, postage prepaid on this 18th day
of April, 2019:

    Apex Asset Management
    2501 Oregon Pike Ste 120
    Lancaster, PA        17601-4890

    AR Resources INC
    PO Box 1056
    Blue Bell, PA           19422-0287

    Capital One Bank USA
    N 10700 Capitol One Way
    Glen Allen, VA       23060-9243

    Chester Co DRS
    117 W Gay St
    West Chester, PA             19380-2932

    Childrens Surg Ctr of Malve
    596 Lancaster Ave # 300
    Malvern, PA        19355-1808

    Choice Recovery Inc
    PO Box 20790
    Columbus, OH        43220-0790

    Citadel Federal Credit Union
    520 Eagleview Blvd
    Exton, PA       19341-1119

    Comcast Cable
    PO Box 3001
    Southeastern, PA             19398-3001

    Cordell Practice Management
    1601 Market St Ste 2230
    Philadelphia, PA         19103-2325
Case 18-15841-ref     Doc 39-4 Filed 04/18/19 Entered 04/18/19 15:45:48   Desc
                         Certificate of Service Page 3 of 4



    Credit One Bank
    PO Box 98872
    Las Vegas, NV         89193-8872

    Credit Protection Association
    13355 Noel Rd Ste 2100
    Dallas, TX        75240-6837

    Enhanced Recovery Company LLC
    PO Box 57547
    Jacksonville, FL      32241-7547

    Family Practice Assoc of Exton
    770 W Lincoln Hwy
    Exton, PA       19341-2547

    Hon. David E. Glass, MDJ
    321 N Furnace St Ste 180 Birdsboro,
    PA                    19508-2097

    Jenna Reeser
    397 Rock Raymond Rd
    Downingtown, PA     19335-1462

    Kris Seace
    1546 Mallard Ln
    Chester Springs, PA              19425-1508

    Lending Club Corporation
    71 Stevenson St Ste 300
    San Francisco, CA        94105-2985

    LVNV Funding, LL
    c/o Resurgent Capital Services
    PO Box 1269
    Greenville, SC          29602-1269

    Midland Funding LLC
    2365 Northside Dr Ste 300
    San Diego, CA        92108-2709

    Midland Funding LLC
    c/o Pressler, Felt & Warshaw, LLP
    7 Entin Rd
    Parsippany, NJ          07054-5020

    PA Child Support Enforce
    PO Box 2748
    West Chester, PA         19380-0991
Case 18-15841-ref      Doc 39-4 Filed 04/18/19 Entered 04/18/19 15:45:48      Desc
                          Certificate of Service Page 4 of 4



    PECO
    PO Box 37629
    Philadelphia, PA          19101-0629

    Service Electric of Birdsboro
    PO Box 8
    Birdsboro, PA          19508-0008

    The Bank of Missouri/Milstone
    PO Box 4499
    Beaverton, OR        97076-4499

    Transworld Systems
    PO Box 15095
    Wilmington, DE         19850-5095

    Trident Asset Management
    PO Box 888424
    Atlanta, GA       30356-0424

    Verizon Wireless
    PO Box 26055
    Minneapolis, MN          55426-0055



                                                     Lau & Associates, P.C.
                                                     /s/ Shawn J, Lau, Esquire
                                                     Shawn J. Lau, Esquire
